NUMBER 13-19-00602-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


ELOY VELA JR.,                                                                Appellant,

                                                v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 347th District Court
                          of Nueces County, Texas.


                           MEMORANDUM OPINION

              Before Justices Longoria, Hinojosa, and Tijerina
                Memorandum Opinion by Justice Longoria

       Appellant Eloy Vela Jr. appeals a judgment revoking his community supervision

and adjudicating him guilty of three counts of aggravated sexual assault of a child, a first-

degree felony. See TEX. PENAL CODE ANN. § 22.021(a)(2)(B). On November 21, 2019, at
the hearing on the State’s motion to revoke community supervision, 1 Vela pleaded true

to the allegations in the motion, the trial court adjudicated him guilty and revoked his

community supervision, and sentenced him to fifty years’ imprisonment in the Institutional

Division of the Texas Department of Criminal Justice. See id. at § 12.32. Vela’s court-

appointed appellate counsel has filed an Anders brief. See Anders v. California, 386 U.S.

738, 744 (1967). We affirm.

                                         I. ANDERS BRIEF

       Vela’s appellate counsel has filed a motion to withdraw and a brief in support in

which he states that he has throughly reviewed the entire record and has found no non-

frivolous issues. See id. Counsel’s brief meets the requirements of Anders as it presents

a thorough, professional evaluation of the record showing why there are no arguable

grounds for advancing an appeal. See ln re Schulman, 252 S.W.3d 403, 406–07 n.9 (Tex.

Crim. App. 2008) (orig. proceeding) (“ln Texas, an Anders brief need not specifically

advance ‘arguable’ points of error if counsel finds none, but it must provide record

references to the facts and procedural history and set out pertinent legal authorities.”)

(citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi–Edinburg

2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014), Vela’s

counsel carefully discussed why, under controlling authority, there is no reversible error




       1A review of the clerk’s record and reporter’s record shows this is the second motion to revoke
community supervision filed by the State against Vela.
                                                  2
in the trial court’s judgment. 2 Vela’s counsel also informed this Court that he has: (1)

notified Vela that he has filed an Anders brief and a motion to withdraw, and that he

provided Vela with copies of both; (2) informed Vela of his right to file a pro se response,

to review the record preparatory to filing that response, and to seek review from the Texas

Court of Criminal Appeals if we conclude that the appeal is frivolous; (3) provided Vela

with a form motion for pro se access to the appellate record, prepared for Vela’s signature

with this Court’s address provided and instruction to file the motion within ten days; and

(4) informed Vela he has thirty days to file a pro se response to appellate counsel’s motion

to withdraw. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20; Stafford, 813

S.W.2d at 510 n.3; see also ln re Schulman, 252 S.W.3d at 409 n.23. Vela filed a motion

for access to the appellate record, and he has been provided access to the appellate

record. On September 17, 2020, Vela filed a letter with this Court, in which Vela urges

that the trial court’s sentence of fifty years constituted cruel and unusual punishment. The

State did not file a reply.

                                       II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. See Penson v. Ohio,

488 U.S. 75, 80 (1988); Stafford, 813 S.W.2d at 511.

        We have reviewed the record, counsel’s brief, and Vela’s pro se response, and we

have found no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.


         2 Counsel informed us that he specifically considered: (1) whether the trial court abused its

discretion when it revoked Vela’s community supervision; (2) whether a meritorious claim exists relating to
the imposition or proportionality of punishment in this case; and (3) whether Vela’s trial counsel provided
ineffective assistance. Counsel concluded that none of these issues were meritorious.
                                                    3
Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the opinion it

considered the issues raised in the brief and reviewed the record for reversible error but

found none, the court of appeals met the requirements of Texas Rule of Appellate

Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                                        III. MOTION TO WITHDRAW

        In accordance with Anders, Vela’s appellate counsel has filed a motion to

withdraw. See Anders, 386 U.S. at 744; see also ln re Schulman, 252 S.W.3d at 408 n.17

(citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no pet.) (“If an

attorney believes the appeal is frivolous, he must withdraw from representing the

appellant. To withdraw from representation, the appointed attorney must file a motion to

withdraw accompanied by a brief showing the appellate court that the appeal is frivolous.”)

(citations omitted)). We grant counsel’s motion to withdraw. Within five days of the date

of this opinion, counsel is ordered to send a copy of the opinion and judgment to Vela and

to advise him of his right to file a petition for discretionary review. 3 See TEX. R. APP. P.

48.4; see also ln re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d

670, 673 (Tex. Crim. App. 2006).




        3   No substitute counsel will be appointed. Should Vela wish to seek further review of this case by
the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the clerk of the Court of Criminal Appeals, see id. R. 68.3, and should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See id. R. 68.4.
                                                       4
                                     IV. CONCLUSION

       We affirm the trial court’s judgment.


                                                      NORA L. LONGORIA
                                                      Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
29th day of July, 2021.




                                               5